DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Amendment
	The amendment filed 12/17/2021 has been entered.  Claims 1, 3-4, 7, 10-16, 18-19, and 22-32 remain pending.  Claims 15 and 23-32 were previously withdrawn.
	The previous rejections of claims 1, 3-4, 7, and 10-14 under 35 USC 103 as being unpatentable over Sakurai (WO 2018084084 A1) in view of Suzuki (US 2012/0271020 A1) and claims 16 and 18-20 under 35 USC 103 as being unpatentable over Sakurai (WO 2018084084 A1) in view of Suzuki (US 2012/0271020 A1) are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0248563 A1) in view of Suzuki (US 2012/0271020 A1).
Regarding claims 1, 3-4, and 7, Tanaka discloses a polymer having a structural unit (I-A) of the following formula:

    PNG
    media_image1.png
    289
    306
    media_image1.png
    Greyscale

wherein R1 represents a hydrogen atom or a monovalent organic group having 1 to 20 carbon atoms; R2a represents a divalent linear hydrocarbon group having 1 to 16 carbon atoms, or a group obtained by combining –O- with the divalent linear hydrocarbon group; R2b represents a divalent hydrocarbon group having 1 to 10 carbon atoms; R3 represents a hydrogen atom or a monovalent organic group having 1 to 20 carbon atoms; RQ represents a perfluoroalkyl group having 1 to 5 carbon atoms; and RX represents a hydrogen atom or a monovalent base-labile group (first fluorine containing monomer of formula (2-a)) [0050].  The polymerization of the monomer is in the presence of a polymerization initiator [0206].  The composition contains a solvent [0219-0238].  As shown in Example 10 in Table 1, the monomer that gives structural unit (I) is S-1 and the monomer that gives structural units (II) to (V) or other structural unit is M-5.
    

    PNG
    media_image2.png
    360
    385
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    205
    344
    media_image3.png
    Greyscale

The fluorine content of monomeric unit (S-1) is 35.16 mass% and meets the limitations of formula (2-a) of the instant claims wherein RY is a partial structure represented by formula (2), RFA is a divalent linking group, and RG is a monovalent organic group; Rf is a flurooalkyl group having 1 carbon atom; R1 is a fluoroalkyl group having 1 carbon atom, and the fluorine content of monomeric unit (M-4) is 40.69 mass% and meets the limitations of formula (3) of the instant claims wherein Rf is a fluoroalkyl group having 1 carbon atom; R2 is a hydrogen atom; R3 is 
	However, Tanaka does not disclose the polymerization initiator cleaves to generate an active species having 7 or more carbon atoms in total to obtain a fluorine-containing resin A, wherein the polymerization initiator has an alicyclic structure having 3 to 12 carbon atoms.  Suzuki teaches as the polymerization initiator 1,1-azobis(cyclohexane-1-carbonitrile) may be used from a short list [0035].  The structure of the polymerization initiator is:

    PNG
    media_image4.png
    284
    314
    media_image4.png
    Greyscale
.
Suzuki is concerned with copolymers for lithography [0001].  Tanaka and Suzuki are analogous art concerned with the same field of endeavor, namely resist compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymerization initiator per the teachings of Tanaka with 1,1-azobis(cyclohexane-1-carbonitrile) as per the teachings of Suzuki, and the motivation to do so 
	Regarding claim 10, Tanaka discloses the polymer component may include a polymer (b) that does not have the structural unit (I) [0055].
	Regarding claim 12, Tanaka discloses a polymer that is different from polymer (a) may be added that includes a structural unit (IV) that includes a sulfo group [0030].  A polymer which is different from the polymer (a) htat includes structural unit (V) that includes a carboxy group may be added [0031].  It would have been obvious to one of ordinary skill in the art to add a polymer including a sulfo group or carboxy and the motivation to do so would have been removability and peel resistance of the resist upper layer film provided can be improved [0030, 0033].
	Regarding claim 13, Tanaka discloses the solvent includes butanol, pentanol, ethylene glycol monomethyl ether, ethylene glycol monomethyl ether, dipropyl ether, dibutyl ether, diisoamyl ether, hexyl methyl ether, octyl methyl ether, cyclopentyl methyl ether, dicyclopentyl ether [0222, 0225, 0228].
Regarding claim 14, Tanaka discloses an alcohol solvent and an ether solvent are preferred [0238].  Tanaka discloses when the solvent (b) contains the ether solvent, the viscosity of the composition for forming a resist upper layer film can be lowered .  It is preferred that the solvent (b) further contains an alcohol solvent [0020].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add both the alcohol and ether solvents.  

Claims 16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0248563 A1) in view of Suzuki (US 2012/0271020 A1).
Regarding claims 16, 18-19, and 22, Tanaka discloses a polymer having a structural unit (I-A) of the following formula:

    PNG
    media_image1.png
    289
    306
    media_image1.png
    Greyscale

wherein R1 represents a hydrogen atom or a monovalent organic group having 1 to 20 carbon atoms; R2a represents a divalent linear hydrocarbon group having 1 to 16 carbon atoms, or a group obtained by combining –O- with the divalent linear hydrocarbon group; R2b represents a divalent hydrocarbon group having 1 to 10 carbon atoms; R3 represents a hydrogen atom or a monovalent organic group having 1 to 20 carbon atoms; RQ represents a perfluoroalkyl group having 1 to 5 carbon atoms; and RX represents a hydrogen atom or a monovalent base-labile group (first fluorine containing monomer of formula (2-a)) [0050].  The polymerization of the monomer is in the presence of a polymerization initiator [0206].  The composition contains a solvent [0219-0238].  As shown in Example 10 in Table 1, the monomer that gives structural unit (I) is S-1 and the monomer that gives structural units (II) to (V) or other structural unit is M-5.
    

    PNG
    media_image2.png
    360
    385
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    205
    344
    media_image3.png
    Greyscale

The fluorine content of monomeric unit (S-1) is 35.16 mass% and meets the limitations of formula (2-a) of the instant claims wherein RY is a partial structure represented by formula (2), RFA is a divalent linking group, and RG is a monovalent organic group; Rf is a flurooalkyl group having 1 carbon atom; R1 is a fluoroalkyl group having 1 carbon atom, and the fluorine content of monomeric unit (M-4) is 40.69 mass% and meets the limitations of formula (3) of the instant claims wherein Rf is a fluoroalkyl group having 1 carbon atom; R2 is a hydrogen atom; R3 is 
	However, Tanaka does not disclose the polymerization initiator cleaves to generate an active species having 7 or more carbon atoms in total to obtain a fluorine-containing resin A, wherein the polymerization initiator has an alicyclic structure having 3 to 12 carbon atoms.  Suzuki teaches as the polymerization initiator 1,1-azobis(cyclohexane-1-carbonitrile) may be used from a short list [0035].  The structure of the polymerization initiator is:

    PNG
    media_image4.png
    284
    314
    media_image4.png
    Greyscale
.
Suzuki is concerned with copolymers for lithography [0001].  Tanaka and Suzuki are analogous art concerned with the same field of endeavor, namely resist compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymerization initiator per the teachings of Tanaka with 1,1-azobis(cyclohexane-1-carbonitrile) as per the teachings of Suzuki, and the motivation to do so .  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7, 10-14, 16, 18-19, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Tanaka does not teach or suggest the resin B has a fluorine atom mass content lower than a fluorine atom mass content of the fluorine-containing resin A.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767